

115 HR 6670 IH: District of Columbia Chief Financial Officer Salary Home Rule Act
U.S. House of Representatives
2018-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6670IN THE HOUSE OF REPRESENTATIVESAugust 14, 2018Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend the District of Columbia Home Rule Act to permit the District of Columbia to establish the
			 rate of pay of the Chief Financial Officer of the District of Columbia.
	
 1.Short titleThis Act may be cited as the District of Columbia Chief Financial Officer Salary Home Rule Act. 2.Permitting District of Columbia to establish rate of pay of Chief Financial Officer of District of Columbia (a)Establishment of rate of paySection 424(b)(2)(E) of the District of Columbia Home Rule Act (sec. 1–204.24b(b)(5), D.C. Official Code) is amended to read as follows:
				
 (E)PayThe Chief Financial Officer shall be paid at a rate established by the District of Columbia.. (b)Effective dateThe amendment made by this section shall apply with respect to pay periods beginning after the expiration of the 6-month period which begins on the date of the enactment of this Act.
			